Citation Nr: 1717175	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury, to include arthritis.

2.  Entitlement to service connection for residuals of a back injury, to include arthritis.

3.  Entitlement to service connection for headaches, to include as a residual of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to December 1970 and May 1973 to May 1975.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).

In December 2015, the Board, in part, remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran was engaged in combat with the enemy in active service during the Vietnam Era, and his assertion of neck and back pain and headaches after being hit on the forehead by a small tree while riding in a tank during service is consistent with the circumstances of such service.

2.  Current diagnoses of degenerative disc disease (DDD) of the cervical and lumbar spines were not present in service and are not related to an in-service neck or back injury. 

3.  A current diagnosis of headaches was not present in service and is not related to an in-service head injury.

4.  Arthritis and headaches are contemplated among chronic diseases under 38 C.F.R. § 3.309(a).

5.  Symptoms of arthritis of the cervical and lumbar spines and headaches have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a neck injury, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for residuals of a back injury, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for entitlement to service connection for headaches, to include as a residual of a head injury, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by an October 2006 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records, that are still available, have yet to be requested.  In fact, the Veteran identified in a September 2015 statement outstanding relevant private treatment records for his cervical and lumbar spines dated from 1977 to 1991, 1992 to 2000, and 1986 to 1996; however, such records have since been destroyed.

There was substantial compliance with the December 2015 remand directives.  The AOJ obtained a VA Disability Benefits Questionnaire (DBQ) medical opinion for the claimed residuals of neck and back injuries in June 2016.  This opinion is adequate as it was based on an accurate review of the Veteran's history and examination, and sufficient information was provided to allow the Board to render an informed determination.  Since the VA examiner did not find the Veteran's current cervical disability is causally related to service, an opinion regarding the etiology of headaches as secondary to the cervical disability was not obtained or needed in this case.  The AOJ also readjudicated the case in an August 2016 supplemental statement of the case (SSOC).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis and other organic diseases of the nervous system which may include headaches, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Due to the similar disposition for the issues on appeal, the Board will address them in a common discussion below.

During the appeal period since the date of claim in June 2006, review of the evidentiary record shows current diagnoses for the claims on appeal.  The September 2009 VA spine examiner documented diagnoses of DDD of the cervical and lumbar spines and diagnostic findings of fairly advanced degenerative disease of the cervical spine and degenerative changes of the lumbosacral junction.  The June 2016 VA DBQ examiner documented diagnostic findings of arthritis of the cervical and lumbar spines.  In addition, the September 2009 VA examiner documented a diagnosis of headaches.  As a result, the Board finds the element of a current disability for has been met in this case.

Next, review of the Veteran's service treatment records show that evaluation at the time of entrance and separation did not reveal any spine or neurologic abnormalities.  On his enlistment examination reports dated in October 1966 and April 1973 and his discharge examination reports dated in December 1970 and January 1975, his spine and neurologic evaluations were recorded as normal.  Review of service treatment records therein are silent for, nor does the Veteran assert, any documented complaints or treatment for the neck, back, or headaches during his periods of active service.  In fact, the Veteran reported at the August 2015 Board hearing that he did not report complaints of neck and back pain after the in-service occurrence due to the circumstances surrounding the injury.

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

Given the Veteran's combat status evidenced by receipt of the Combat Action Ribbon and military occupational specialty (MOS) as a field medical service technician in the United States Navy, his assertion of complaints of neck and back pain and headaches after being hit on the forehead by a small tree while riding in a tank during service is accepted and deemed consistent with active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As a result, the Board finds the element of an in-service occurrence has been met in this case; however, the element of a nexus between the current disabilities and in-service occurrence has not been met, as discussed below.

Review of private and VA treatment records are silent for any indication of a positive relationship between any of the Veteran's current diagnoses and the conceded in-service injury.

In September 2009, the Veteran was afforded a VA spine examination.  Following the clinical evaluation and review of the claims file, the examiner concluded the Veteran's current diagnoses of DDD of the cervical and lumbar spines are "less likely as not caused by or the result of claimed injuries while in active military service but rather from the natural wear and tear."  It was explained that no evidence was found at the time the Veteran received the laceration above his right eye and very little documentation to support any form of chronicity involving the neck or back.  The examiner further noted that the Veteran's "low back pain is related to a non-service connected injury that occurred while he was working as a nurse . . . and had to lift a patient and chair that had flipped over."

In September 2009, the Veteran was also afforded a VA traumatic brain injury (TBI) examination.  Following the clinical evaluation and review of the claims file, the examiner concluded the Veteran's symptom, specified as headaches, "is less likely than not . . . caused by or a result of his injury to his forehead."  It was explained that the Veteran "does not have any evidence of residuals of TBI . . . [and] there was no definite history of any loss of consciousness."

Pursuant to the December 2015 Board remand directives, the Veteran was afforded an additional VA medical opinion to address the etiology of the claimed neck and back disorders.  Specifically, the examiner was requested to assume for the purposes of the opinion that the Veteran experienced some subjective neck and back pain during service in conjunction with his stated injury of being hit on the forehead with a small tree while riding on a tank.  Following additional clinical evaluations and review of the claims file, the examiner concluded the Veteran's current cervical and lumbar spine disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner explained, in part, the following:

The Veteran separated from service in 1975.  There is a VA xray report dated November [sic] 1987 which found "normal lumbosacral spine."  The normal lumbar spine xray in 1987 compared to abnormal findings in 2009 indicates that the spine condition developed after 1987 (post service) showing no relationship to the events in 1969.  The initial post service treatment records available for the examiner's review start in 2002 (non-VA provider) and indicate history of back injuries at work and 'injury 3-4 years ago;' diagnosis of sciatica from this time period.

Non-VA provider record dated May [sic] 2002 indicates followup for sciatica and indicates 'painful in neck bow' with diagnosis of neck pain . . . 

There is no evidence of chronic progressive neck or back complaints referable to the Veteran's military service.  The initial records showing back or neck pains are dated 2002 and indicate post service employment injuries.

The Board finds that the most probative evidence of record demonstrates that the Veteran's current diagnoses of cervical and spine disorders and headaches are not related to the in-service occurrence.  The September 2009 and June 2016 VA medical opinions, collectively, are probative as the examiners reviewed the claims file, accurately considered the Veteran's medical history, and provided sufficient rationale for the opinions provided.  Accordingly, these opinions, collectively, are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran in this case is competent to report observable symptomatology regarding his neck, back, and headaches, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding their etiology.  See Kahana, 24 Vet. App. 428; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements do not rise to a level of competency to offer an opinion as to the etiology of his DDD and arthritis of the cervical and lumbar spines nor headaches.  Based on the evidence of record, there is no probative and competent evidence that demonstrates these current disorders were demonstrated in or related to an occurrence during active service from March 1967 to December 1970 or May 1973 to May 1975.  As a result, service connection for residuals of a neck injury, residuals of a back injury, and headaches is not warranted on a direct basis in this case.
Lastly, review of the record documents x-ray results of the lumbar spine in November 1987 as normal.  Initial onset of neck and back pain is documented in 2002 private treatment records.  In January 2002, the Veteran sought treatment for low back pain with acute onset one day prior and noted two unspecified prior injuries.  Clinical evaluation revealed swelling of the spine and he was assessed with sciatica as a working diagnosis.  In a February 2002 follow-up visit, clinical findings still revealed swelling of the spine.  In May 2002, the Veteran reported injury 3-4 years prior and present neck pain.  A June 2006 patient summary report noted the Veteran's neck pain and sciatica as inactive.  A few years later, diagnostic testing of the cervical and lumbar spines pursuant to the September 2009 VA spine examination initially document findings of fairly advanced degenerative disease of the cervical spine and degenerative changes of the lumbosacral junction.

Moreover, the Board acknowledges that on an August 2006 VA Form 21-526, the Veteran reported onset of his residuals of head injury in March 1969; however, throughout the appeal period, the Veteran simply contends that his headaches are due to the in-service head injury.  He has not provided any more information regarding the length of time he has had these headaches, particularly while seeking private or VA treatment, nor at the September 2009 VA TBI examination or August 2015 Board hearing.  He was notified of his responsibility to provide such information in the October 2006 notice letter, May 2007 rating decision, October 2009 statement of the case, and August 2016 SSOC.

Based on a review of the pertinent evidence of record, as discussed above, the Board further finds that symptoms of arthritis of the cervical and lumbar spines and headaches have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  In fact, onset for each of these current disorders was multiple years after separation from service in 1975.  As a result, service connection for residuals of a neck injury, residuals of a back injury, and headaches is not warranted under the presumptions for chronic diseases in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a neck injury, to include arthritis, is denied.

Entitlement to service connection for residuals of a back injury, to include arthritis, is denied.

Entitlement to service connection for headaches, to include as a residual of a head injury, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


